NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0116n.06
                            Filed: February 12, 2007

                                       Case No. 03-1700

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 JUNE CARABELL, et al.                               )
                                                     )
           Plaintiffs-Appellants,                    )
                                                     )      ORDER REMANDING CASE
                  v.                                 )      TO THE DISTRICT COURT
                                                     )      WITH INSTRUCTIONS TO
 UNITED STATES ARMY CORPS OF                         )      REMAND TO THE ARMY
 ENGINEERS, et al.                                   )      CORPS OF ENGINEERS
                                                     )
           Defendants-Appellees.                     )
                                                     )
 _______________________________________             )
                                                     )

BEFORE: BATCHELDER and GIBBONS, Circuit Judges; STAFFORD*, District Judge.

       Following the Supreme Court’s decision in the consolidated cases of Rapanos v. United

States, No. 04-1034, and Carabell v. United States Army Corps of Engineers, No. 04-1384, 126 S.

Ct. 2208 (2006), we REMAND this case to the district court with instructions to remand to the Army

Corps of Engineers for further proceedings consistent with the Supreme Court’s decision in

Rapanos.




       *
         The Honorable William Stafford, United States District Judge for the Northern District
of Florida, sitting by designation.